Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on September 21, 2020.  Claims 1-15 are pending.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 recites the limitation “each of at least one of the rotor blades”.  This appears to be intended as either “each of the rotor blades” or “at least one of the rotor blades”.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “spine” in claim 6 is used by the claim to mean “top” while the accepted meaning is unclear and may refer to the “tail boom”.  The term is indefinite because the specification does not clearly redefine the term.  Figure 1 shows the array mounted on the fuselage or engine cowling, not on the tail boom.  The limits of the term “spine” are unclear.  
Claim 8 recites the limitation “to-be-transmitted or to-be-received EM energy”.  Claim 8 is dependent on claim 7, which introduced “to-be-transmitted or to-be-received EM energy”.  It is unclear, and therefore indefinite, if these are the same energy.  This appears to be more properly “the to-be-transmitted or to-be-received EM energy”, as in claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krikorian et al., U.S. Patent 7,728,756 B2 (2010) in view of Sheldon et al., U.S. Patent 10,771,135 B2 (2020).
As to claim 1, Krikorian et al. discloses a system, comprising: 
an aircraft (Figure 3A), comprising: 
at least one rotor having rotor blades (Figure 3A, rotor 311, helicopter blade 309); 
a phased array configured to at least one of transmit electromagnetic (EM) energy in a direction toward the rotor blades or receive EM energy in a direction from the rotor blades (Figure 3A, Figure 3B, Column 4, Line 55 – Column 5, Line 11); and 
at least one processor communicatively coupled to the phased array, the at least one processor configured to: 
at least one of determine or obtain rotor blade information, the rotor blade information including at least one location of the rotor blades (Column 5, Lines 32-54); 
at least one of determine or obtain aircraft information (Column 6, Lines 18-29); 
based at least on the rotor blade information and the aircraft information, determine (a) at least one time to at least one of transmit EM energy or receive EM energy and (b) at least one angle to at least one of transmit EM energy or receive EM energy (Column 5, Lines 32-54); and
based at least on the rotor blade information and the aircraft information, control the phased array to adjust at least one beam pointing angle of the phased array to one or more of the at least one angle and to transmit EM energy for a particular duration at the at least one adjusted beam pointing angle (Column 5, Lines 32-54); 
wherein the phased array is configured to transmit EM energy for the particular duration at the at least one adjusted beam pointing angle, wherein the transmitted EM energy is configured to reflect off at least one of the rotor blades toward at least one target (Column 5, Lines 32-54). 
Krikorian et al. does not disclose a position and orientation of the aircraft and determining the time angle and control the phased array, as claimed. 
Sheldon et al. discloses using the position and orientation of the aircraft, as claimed.
(Column 7, Lines 27-47, Column 9, Lines 40-56).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by Krikorian et al., with the use of position and orientation of the aircraft, as claimed, to determine the timing and direction of reflecting the energy off the rotor blade to achieve information about the target.  
As to claim 2, Krikorian et al., as modified by Sheldon et al., discloses the system of claim 1.  Krikorian et al. further discloses wherein the phased array is a radiofrequency (RF) phased array, wherein the transmitted EM energy is further configured to reflect off the at least one target back toward at least one of the rotor blades, reflect off at least one of the rotor blades, and be received by the phased array as reflected EM energy, wherein the phased array is configured to measure the reflected EM energy, wherein the processor is configured to calculate a range to the at least one target based at least on the measured reflected EM energy (Figure 3B, Column 5, Line 55- Column 6, Line 4).
As to claim 3, Krikorian et al., as modified by Sheldon et al., discloses the system of claim 1.  Krikorian et al. further discloses wherein the transmitted EM energy includes at least one communication signal, wherein the at least one target is at least one communication target (Column 5, Lines 12-54).
As to claim 4, Krikorian et al., as modified by Sheldon et al., discloses the system of claim 1.  Krikorian et al. further discloses wherein the phased array is a radiofrequency (RF) phased array (Column 5, Lines 32-54).
As to claim 5, Krikorian et al., as modified by Sheldon et al., discloses the system of claim 1.  Krikorian et al. further discloses wherein the phased array is an optical phased array (Column 5, Lines 32-54).  
While Krikorian et al. does not describe an optical phased array, it would have been an obvious matter of design choice to select an optical phased array in providing a phased array, since Applicant has not disclosed that optical phased array solve any stated problem or is for any particular purpose and it appears that the invention would also perform with an optical phased array.   
As to claim 6, Krikorian et al., as modified by Sheldon et al., discloses the system of claim 5.  Krikorian et al. further discloses wherein each of at least one of the rotor blades includes at least one optically reflective surface for the transmitted EM energy to reflect off (Figure 3A, blade reflector 305, Column 4, Line 55, Column 5, Line 11).
As to claim 7, Krikorian et al., as modified by Sheldon et al., discloses the system of claim 1.  Krikorian et al. further discloses wherein the at least one processor is further configured to determine whether to-be-transmitted or to-be-received EM energy is to dodge the rotor blades or to reflect off at least one of the rotor blades (Column 5, Line 32 – Column 6, Line 4).
As to claim 8, Krikorian et al., as modified by Sheldon et al., discloses the system of claim 7.  Krikorian et al. further discloses wherein the at least one processor is further configured to determine that to-be-transmitted or to-be-received EM energy is to dodge the rotor blades (Column 5, Line 32 – Column 6, Line 4).
As to claim 10, Krikorian et al., as modified by Sheldon et al., discloses the system of claim 1.  Krikorian et al. discloses wherein the rotor blade information further includes at least one angle of the rotor blades (Column 6, Lines 18-29).
As to claim 12, Krikorian et al., as modified by Sheldon et al., discloses the system of claim 1.  Krikorian et al. discloses wherein the aircraft further comprises at least one rotor sensor configured to provide rotor sensor data to be used to at least one of determine or obtain the rotor blade information (Column 6, Lines 18-29).
As to claim 15, Krikorian et al. discloses a method, comprising: 
by a phased array, at least one of transmitting electromagnetic (EM) energy in a direction toward rotor blades or receiving EM energy in a direction from the rotor blades, wherein an aircraft includes the phase array, at least one rotor, and at least one processor communicatively coupled to the phased array, wherein the at least one rotor has the rotor blades (Figure 3A, Figure 3B, helicopter blade 309, Column 4, Line 55 – Column 5, Line 11) ; 
by the at least one processor, at least one of determining or obtaining rotor blade information, the rotor blade information including at least one location of the rotor blades (Column 5, Lines 32-54); 
by the at least one processor, at least one of determining or obtaining aircraft information (Column 6, Lines 18-29);  
by the at least one processor, based at least on the rotor blade information and the aircraft information, determining (a) at least one time to at least one of transmit EM energy or receive EM energy and (b) at least one angle to at least one of transmit EM energy or receive EM energy (Column 5, Lines 32-54); 
by the at least one processor, based at least on the rotor blade information and the aircraft information, controlling the phased array to adjust at least one beam pointing angle of the phased array to one or more of the at least one angle and to transmit EM energy for a particular duration at the at least one adjusted beam pointing angle (Column 5, Lines 32-54); and 
by the phased array, transmitting EM energy for the particular duration at the at least one adjusted beam pointing angle, wherein the transmitted EM energy is configured to reflect off at least one of the rotor blades toward at least one target (Column 5, Lines 32-54).
Krikorian et al. does not disclose a position and orientation of the aircraft and determining the time angle and control the phased array, as claimed. 
Sheldon et al. discloses using the position and orientation of the aircraft, as claimed.
(Column 7, Lines 27-47, Column 9, Lines 40-56).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by Krikorian et al., with the use of position and orientation of the aircraft, as claimed, to determine the timing and direction of reflecting the energy off the rotor blade to achieve information about the target.  

Claims 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krikorian et al., U.S. Patent 7,728,756 B2 (2010) in view of Sheldon et al., U.S. Patent 10,771,135 B2 (2020), as applied to claim 1 above, and further in view of Hyde et al., U.S. Patent Application Publication 2014/0349637 A1.
As to claim 9, Krikorian et al., as modified by Sheldon et al., discloses the system of claim 8.  Krikorian et al. does not disclose satellite communications, as claimed.  
Hyde et al. discloses wherein the to-be-transmitted or the to-be-received EM energy includes at least one communication signal to or from a satellite (0026, 0051).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by Krikorian et al., with the use of satellite communications, as claimed, to provide satellite communications for voice, data, or positioning information, allowing the aircraft to communicate with satellites, through the blade.  

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666